                            Case 20-11768-CSS                Doc 586        Filed 12/02/20         Page 1 of 4




                                    IN THE UNITED STATES BANKRUPTCY COURT
                                         FOR THE DISTRICT OF DELAWARE

                                                                           )
             In re:                                                        ) Chapter 11
                                                                           )
             LBD Winddown, LLC                                             ) Case No. 20-11768 (CSS)
             (f/k/a Lucky Brand Dungarees, LLC), et al.                    )
                                                                           ) (Jointly Administered)
                             Debtors.1                                     )
                                                                           )

                 NOTICE OF ENTRY OF ORDER CONFIRMING THE SECOND AMENDED
                 JOINT PLAN OF LIQUIDATION FOR LUCKY BRAND DUNGAREES, LLC
               AND ITS AFFILIATE DEBTORS UNDER CHAPTER 11 OF THE BANKRUPTCY
                  CODE AND THE OCCURRENCE OF THE EFFECTIVE DATE THEREOF

                 PLEASE TAKE NOTICE that, on November 17, 2020, the United States Bankruptcy
         Court for the District of Delaware entered an order [Docket No. 572] (the “Confirmation Order”)
         confirming the Second Amended Joint Plan of Liquidation for Lucky Brand Dungarees, LLC and
         Its Affiliate Debtors Under Chapter 11 of the Bankruptcy Code (including all exhibits and
         supplements thereto, and as modified or amended from time to time, the “Plan”)2 in the Chapter
         11 Cases of the above-captioned debtors and debtors-in-possession (collectively, the “Debtors”).

                 PLEASE TAKE FURTHER NOTICE that, the Effective Date of the Plan occurred on
         December 1, 2020. Each of the conditions precedent to the Effective Date enumerated in
         Article IX of the Plan have been satisfied or waived in accordance with the Plan and the
         Confirmation Order.

                 PLEASE TAKE FURTHER NOTICE that, pursuant to the Confirmation Order, the
         exculpation, releases, and injunction provisions in Article X of the Plan are now in full force and
         effect.




         1
                The Debtors in these cases, along with the last four digits of each Debtor’s United States federal tax identification
                number, if applicable, or other applicable identification number, are: LBD Winddown, LLC (f/k/a Lucky Brand
                Dungarees, LLC) (3823); LBD Parent Holdings, LLC (4563); LBD Stores Winddown, LLC (f/k/a Lucky Brand
                Dungarees Stores, LLC) (7295); LBD PR Winddown, LLC (f/k/a Lucky PR, LLC) (9578); and LBD Intermediate
                Holdings, LLC (7702). The Debtors’ address is PO Box 10430, Torrance, California 90505-1430.
         2
                Unless otherwise specified, capitalized terms and phrases used herein have the meanings assigned to them in the
                Plan or Confirmation Order, as applicable.
27414504.1
                       Case 20-11768-CSS          Doc 586     Filed 12/02/20      Page 2 of 4




               PLEASE TAKE FURTHER NOTICE that, as of the Effective Date, the Plan
         Administrator is authorized to carry out and implement all provisions of the Plan. The Plan
         Administrator’s address for notice and service purposes is:

                                          Berkeley Research Group, LLC
                                        Attn: Mark Renzi and Andrew Nolan
                                              99 High Street, 27th Floor
                                                 Boston, MA 02110

                  PLEASE TAKE FURTHER NOTICE that on or prior to December 31, 2020, each
         professional shall File with the Bankruptcy Court its final fee application seeking final approval
         of all fees and expenses from the Petition Date through the Effective Date.

                 PLEASE TAKE FURTHER NOTICE that, except as otherwise provided in the Plan and
         section 503(b)(1)(D) of the Bankruptcy Code, unless previously Filed or paid, requests for
         payment of Administrative Claims must be Filed and served on the Plan Administrator no later
         than January 4, 2021, which is the date that is the first Business Day that is thirty (30) days after
         service of this notice (the “Administrative Claims Bar Date”); provided, that the foregoing shall
         not apply to Holders of Claims under section 503(b)(1)(D) of the Bankruptcy Code, the
         Bankruptcy Court or U.S. Trustee as the Holders of Administrative Claims, or Holders of
         Administrative Claims arising under section 503(b)(9) of the Bankruptcy Code (filing procedures
         for the latter of which are set forth in the Claims Bar Date Order). Holders of Administrative
         Claims that are required to File and serve a request for payment of such Administrative Claims
         that do not File and serve such a request by the Administrative Claims Bar Date shall be forever
         barred, estopped and enjoined from asserting such Administrative Claims against the Debtors and
         their respective Estates and property as of the Effective Date, absent order of the Bankruptcy Court
         to the contrary. Nothing in Article II.A of the Plan shall limit, alter, or impair the terms and
         conditions of the Claims Bar Date Order with respect to the Claims Bar Date for Filing
         administrative expense claims arising under section 503(b)(9) of the Bankruptcy Code. Objections
         to such requests for Administrative Claims must be Filed and served on the Plan Administrator
         and the requesting party by the later of (a) one hundred and twenty (120) days after the Effective
         Date and (b) sixty (60) days after the Filing of the applicable request for payment of Administrative
         Claims, if applicable, as the same may be modified or extended from time to time by Final Order
         of the Bankruptcy Court.

                 PLEASE TAKE FURTHER NOTICE that Article VI of the Plan provides that, except
         as otherwise provided in the Plan, the Debtors shall be deemed to have rejected all Executory
         Contracts and Unexpired Leases as of the Effective Date that (i) have not been previously rejected,
         assumed, or assumed and assigned, including in connection with the Sale Transaction, and are not
         the subject of a pending motion or notice to reject, assume, or assume and assign as of the Effective
         Date, (ii) do not fall within the definition of the Chubb Insurance Program, (iii) are not identified
         on the Schedule of Assumed Contracts Filed with the Plan Supplement, and (iv) have not expired
         under their own terms prior to the Effective Date.

                PLEASE TAKE FURTHER NOTICE that all Claims arising from the rejection of
         Executory Contracts or Unexpired Leases under the Plan must be Filed with the Balloting Agent
         and served upon the Plan Administrator and counsel for the Post-Effective Date Debtors, as
27414504.1
                                                          2
                       Case 20-11768-CSS          Doc 586     Filed 12/02/20      Page 3 of 4




         applicable, no later than thirty (30) days after service of this notice, provided, that the foregoing
         deadline shall apply only to Executory Contracts or Unexpired Leases that are rejected
         automatically by operation of Article VI.A of the Plan, and the deadline for filing any rejection
         damage Claims relating to any Executory Contracts or Unexpired Leases rejected pursuant to
         separate Court order shall be the applicable deadline under such order, or if such order does not
         include such deadline, then the deadline under the Claims Bar Date Order. Any Claim arising
         from the rejection of Executory Contracts or Unexpired Leases that becomes an Allowed Claim is
         classified and shall be treated as a General Unsecured Claim against the applicable Debtor.

                 PLEASE TAKE FURTHER NOTICE that, to the extent you filed a request for notice
         under Bankruptcy Rule 2002 prior to the Effective Date, you must file a renewed request with the
         Bankruptcy Court after the Effective Date to receive documents pursuant to Bankruptcy Rule 2002
         after the date hereof.

                  PLEASE TAKE FURTHER NOTICE that copies of the Confirmation Order, the Plan,
         the Plan Supplement, and all pleadings and orders of the Bankruptcy Court are publicly available
         on the Debtors’ case management website, located at https://dm.epiq11.com/LBDWindDown, or,
         for a charge, on the Bankruptcy Court’s electronic docket for the Debtors’ Chapter 11 Cases,
         located at http://www.deb.uscourts.gov (a PACER login and password are required), or by
         contacting the Voting Agent at LBDWindDown@epiqglobal.com, (855) 907-2103 (domestic
         toll-free) or (503) 597-7674 (international), or LBD Winddown, LLC – Ballot Processing, c/o Epiq
         Corporate Restructuring, LLC, 10300 SW Allen Boulevard, Beaverton, OR 97005.

                PLEASE TAKE FURTHER NOTICE that the Plan and the Confirmation Order contain
         other provisions that may affect your rights. You are encouraged to review the Plan and the
         Confirmation Order in their entirety.




27414504.1
                                                          3
                        Case 20-11768-CSS   Doc 586       Filed 12/02/20   Page 4 of 4




             Dated: December 2, 2020        /s/ Joseph M. Mulvihill
                    Wilmington, Delaware    YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                            Michael R. Nestor (No. 3526)
                                            Kara Hammond Coyle (No. 4410)
                                            Joseph M. Mulvihill (No. 6061)
                                            Rodney Square
                                            1000 North King Street
                                            Wilmington, Delaware 19801
                                            Telephone: (302) 571-6600
                                            Facsimile: (302) 571-1253
                                            Email:      mnestor@ycst.com
                                                        kcoyle@ycst.com
                                                        jmulvihill@ycst.com

                                            - and -

                                            LATHAM & WATKINS LLP
                                            George A. Davis (admitted pro hac vice)
                                            Jonathan J. Weichselbaum (admitted pro hac vice)
                                            Brian S. Rosen (admitted pro hac vice)
                                            885 Third Avenue
                                            New York, New York 10022
                                            Telephone: (212) 906-1200
                                            Facsimile: (212) 751-4864
                                            Email:      george.davis@lw.com
                                                        jon.weichselbaum@lw.com
                                                        brian.rosen@lw.com
                                            -and-

                                            Ted A. Dillman (admitted pro hac vice)
                                            Christina M. Craige (admitted pro hac vice)
                                            355 South Grand Avenue, Suite 100
                                            Los Angeles, California 90071
                                            Telephone: (213) 485-1234
                                            Facsimile: (213) 891-8763
                                            Email:     ted.dillman@lw.com
                                                       chris.craige@lw.com

                                            Counsel for Debtors and Debtors in Possession




27414504.1
                                                      4
